Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 August 2020 has been entered.

Status of Claims
Claims 1-5, 8, 9, 12, 14, 35-42 and 44 are pending.
	Claims 1-5, 8, 9, 12, 14, 35-42 and 44 are rejected.
	Claims 1, 9, 35 and 41 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/311,194, 03/21/2016.
Applicant has complied with all of the conditions for receiving the benefit of an 

Claim Objections
Claims 1, 9, 35 and 41 are objected to because of the following informalities:
	Claims 1 and 35 describe Markush groups as “…selected from a group consisting of…, and…” (claim 1, lines 4-5 and lines 13-14; claim 35, lines 2-3). Markush groups are conventionally referred to in claims with the language “selected from the group consisting of…, and…” in order to indicate a specific closed group (MPEP 2117). 
	Claim 1 recites: “An aqueous reaction system…, comprising: reaction base-plane…”, which should read: “An aqueous reaction system…, comprising: a reaction base-plane…” (For example, see claim 35.)
	Claims 1, 9, 35 and 41 recite: “…a range from about…to…”, which should read: “…in a range of from about…to…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-5, 8, 9, 12-15 and 35-45 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 03 March 2020, is withdrawn in view of Applicants’ argument received 03 August 2020, and reconsideration of the claimed subject matter.

The rejection of Claims 13, 15, 43 and 45 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Final Office Action mailed 03 March 2020, is withdrawn in view of Applicants' amendment received 03 August 2020, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Sun et al. ((2013) ACS Appl. Mater. Interfaces 5: 1174-1179) in light of Chen et al. ((2012) Chem. Mater. 24: 3659-3666).

Sun et al. in light of Chen et al. addresses the limitations of claim 1.
Regarding claim 1, Sun et al. discloses the preparation of GQDs (graphene quantum dots) with high QY (quantum yield) (pg. 1174, column 2, para. 1 [An aqueous reaction system comprising a reaction base-plane selected from a group which includes graphene quantum dots]).
The photoluminescence of GQDs was enhanced by photochemical reduction with isopropanol. After the photochemical reduction, the increasing of sp2 domains and formed hydroxyl in pGQDs can enhance the luminescence of GQDs (pg. 1178, column 2, para. 2 [an enhancer co-present with reaction base-plane, the enhancer being incorporated on the basis of a redox potential, the enhancer selected from a group which includes an organic compound, the enhancer augments a photochemical reaction]). 

Photochemical reactions were carried out in quartz cuvettes. The cuvette was filled with a mixture solution of 3ml pGQDs and 30µL isopropanol and placed under UV irradiation (pg. 1175, column 1, para. 4 [the reaction substrate chemically interacts with the reaction base-plane to cause a photochemical reaction, an enhancer in the aqueous reaction system, an enhancer having a concentration in a range of from 1x10-12 to about 50 %v/v]).
Sun et al. shows the mechanism of photochemical reducing graphene quantum dots in view of the oxidation-reduction (redox) that takes place in isopropanol. That is, when irradiated by UV light, the direct hydrolysis of H2O (water) generates H and OH, then the isopropanol on the oxidation by H/OH yields (CH3)2C-OH, which has a strong reducing property as H atoms. (CH3)2C-OH can reduce the oxidative groups on the gGQDs (pg. 1178, column 1, para. 3.3 [redox potential encompassed by conduction and valence bands of the reaction base-plane]).

	Sun et al. does not explicitly show that the redox reaction, as described above on pg. 1178, column 1, para. 3.3, is encompassed by conduction and valence bands of the reaction-base plane, here the described graphene quantum dots, interacting with the enhancer, here the isopropanol, with regard to claim 1.

	Chen et al. teaches that a (water splitting) redox potential inherently involves interaction at the level of conduction band and valence band with regard to photocatalytic water splitting reaction, as described by Sun et al. above, by way of addressing the limitations of claim 1.
	Chen et al. teaches that in the examination of photocatalytic water splitting by photoelectrodes, it is a key issue to search for semiconductor photoelectrodes that can absorb light and drive the hydrogen (oxygen) evolution reaction using the photogenerated electrons (holes). This requires that semiconductors have the proper band alignment relative to water redox potentials, e.g., the conduction band minimum (CBM) of a p-type photocathode should be higher (more negative in potential) than the water reduction potential H+/H2 and the valence band maximum (VBM) of the n-type photoanode, lower (more positive in potential) than the water oxidation potential O2/H2O, as shown in the band alignment plot (Figure 1). See Figure 1 for the Z-scheme water splitting system (pg. 3659, column 1, para. 1 and column 2, Fig. 1).
	That is, enhanced photoluminescence resulting from a light-induced water splitting reaction, as shown by Sun et al., is dependent upon the water splitting capabilities of the combined interaction between the enhancer and the reaction base-plane, which is driven by conduction band and valence band alignment between the enhancer (molecules) and the reaction base-plane (molecules) (akin to the description of the various photocatalytic semiconductors, described by Chen et al. (pg. 3659, Abstract)).

	It is noted that Applicant makes reference to the enhancer as being incorporated on the basis of its redox potential encompassed by conduction and valence bands of the non-metallic semiconductor quantum dots only once in the specification (clean copy specification, pg. 16, para. [0037] thru pg. 17, cont. para. [0037]), and that there is no accompanying explanation, definition or example of how the claimed aqueous reaction system exhibits this property during the redox reactions inherent to the said system. Therefore, for the purpose of examination, the limitation will be interpreted to refer to an inherent property of an aqueous reaction system in which a redox reaction is successfully enhanced via the combination of reaction base-plane and enhancer compounds.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-5, 8, 9, 12-15, 35-39 and 41-45 under 35 U.S.C. §103 as being unpatentable over Liu et al. in view of Zheng et al., and Qu et al., in the Final Office Action mailed 03 March 2020, is withdrawn in view of Applicants' amendment received 03 August 2020.
The rejection of Claim 40 under 35 U.S.C. §103 as being unpatentable over Liu et al. in view of Zheng et al., and Qu et al., as applied to claims 1-5, 8, 9, 12-15, 35-39 and 41-45 above, and further in view of Ran et al., in the Final Office Action mailed 03 March 2020, is withdrawn in view of Applicants' amendment received 03 August 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 8, 9, 12 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. ((2015 Feb.) Sensors Actuators B 212: 214-219) as evidenced by Blumberger et al. ((2004) JACS 126: 3928-3938) in view of Chitrala ((2012) M.Sc. Biomed. Eng. pp. 1-42), and Qu et al. ((2014) Nature: Sci. Rep. 4(5294): 1-9).
[Liu et al. and Qu et al. cited in the Final Office Action mailed 03 March 2020.]

Liu et al. as evidenced by Blumberger et al. addresses the limitations of claims 1, 2, 3, 4, 5, 8, 9 and 14.
Regarding claims 1, 8 and 14, Liu et al. shows development of a simple graphene quantum dots (GQDs)-based fluorescence sensing system (pg. 214, Abstract [Claim 1] [A reaction system, a reaction base-plane comprises graphene quantum dots]).
The sensing solution was prepared by mixing GQDs and aqueous CuSO4 (pg. 215, column 2, para. 1 [Claim 1] [an aqueous reaction system]).
Different concentrations of ascorbic acid (AA) were incubated with the sensing solution (pg. 215, column 2, para. 1 [Claim 8] [species election] [an enhancer co-present with the reaction base-plane]). The strong fluorescence of the GQDs was found quenched in the presence of Cu2+.
Liu et al. teaches that it is well known that AA is a strong reducing agent, and so it would reduce copper from cupric (Cu2+) to cuprous (Cu+). Therefore, the quenched fluorescence of the GQDs by Cu2+ can be recovered upon the addition of AA (pg. 215, column 2, para. 6 thru 7 [Claim 1] [the enhancer being incorporated on the basis of a redox potential encompassed by conduction and valence bands of the reaction base-plane; [Claim 14] [the reaction base-plane comprises at least one functional group, wherein the functional group is located on a surface of the reaction base-plane or in the reaction base-plane]).
Fig. 3a shows the fluorescence-emission spectra of the system upon the addition of different concentrations of AA, which included 0.3µM, 0.7µM, 1µM, 50µM and 500µM (pg. 217, column 1, last para. thru column 2, line 1 and Fig. 3(a) [Claim 1] [the enhancer has a concentration range from about 1x10-15 molarity (M) to about 10M]).
As shown in Fig. 3b, the fluorescence enhancement factors induced by AA increased upon increasing the concentration of AA up to 500µM (pg. 217, column 2, lines 1-3 and Fig. 3(b) [Claim 1] [the enhancer chemically interacts with the reaction base-plane to cause a chemical reaction, the enhancer augments results of the chemical reaction [species election]]).
That is, significant fluorescence enhancement occurs after the introduction of AA (pg. 217, column 2, para. 1).
Regarding claim 2, different concentrations of ascorbic acid (AA) were incubated with the sensing solution (pg. 215, column 2, para. 1 [at least one organic compound] [species election]).
Regarding claims 3, 4 and 5, the quenched fluorescence of the GQDs by Cu2+ can be recovered upon the addition of AA (pg. 215, column 2, para. 6-7 [results of the chemical reaction comprises various effects, including fluorescence intensity variation, electron response, and substrate activities change [species election]; the chemical reaction induces a redox reaction [species election]; the enhancer interacts with the reaction base-plane in a direct or an indirect manner]).
Regarding claim 9, the final concentration of GQDs in the sensing solution was 4.5 µg/mL (pg. 215, column 2, para. 1).

Liu et al. does not explicitly show that the redox reaction, shown by the interaction of Cu2+ and AA with GQDs, is encompassed by conduction and valence bands of the reaction-base plane, here the described graphene quantum dots, interacting with the enhancer, here AA, with regard to claim 1.

	Blumberger et al. teaches that a redox potential inherently involves interaction at the level of conduction band and valence band with regard to transition metal ions, such as copper ions, as described by Liu et al. above, by way of addressing the limitations of claim 1.
	Blumberger et al. teaches that the redox potential for Cu2+ + e- → Cu+ and its oxidation state can be observed. Cu2+ is often featured as a classic example of a transition metal aqua ion with six-fold octahedral hydration shell (pg. 3928, column 1, para. 1 [valence band]). The presence of a Cu+ ion lifts the highest molecular orbital (HOMO) above the upper edge of the valence band of the pure solvent (pg. 3934, column 2, lines 1-3). The redox active states are found in the gap between the valence band and the conduction band of pure water (pg. 3934, column 1, Fig. 7). Figure 7 shows an energy level diagram of aqueous Cu and Ag ion solutions (pg. 3934, column 1, Fig. 7).
	That is, the energy level generated by a redox reaction, which involves the interaction of Cu2+ and AA with GQDs in water, as shown by Liu et al., would be determined by the orbital energy level, as described by the valence and conduction band positions in relation to each other, as taught by Blumberger et al. That is, a redox reaction that drives an energy-producing chemical reaction, such as the photochemical (fluorescence) reaction, shown by Liu et al., depends upon metal ion valence and conductance band positions with respect to orbital energy levels.

It is noted that Applicant makes reference to the enhancer as being incorporated on the basis of its redox potential encompassed by conduction and valence bands of the non-metallic semiconductor quantum dots only once in the specification (clean copy specification, pg. 16, para. [0037] thru pg. 17, cont. para. [0037]), and that there is no accompanying explanation, definition or example of how the claimed aqueous reaction system exhibits this property during the redox reactions inherent to the said system. Therefore, for the purpose of examination, the limitation will be interpreted to refer to an inherent property of an aqueous reaction system in which a redox reaction is successfully enhanced via the combination of a reaction base-plane and enhancer compound.


Liu et al. as evidenced by Blumberger et al. does not explicitly show that ascorbic acid is used as a stand-alone enhancer in the described aqueous reaction system [Claim 1];
Liu et al. as evidenced by Blumberger et al. does not show: 1) the aqueous reaction system further comprises at least one nitrogen dopant [Claim 12].

Chitrala provides motivation for using ascorbic acid (AA) as a(n) (stand-alone) enhancer in which reducing agents, as shown by Liu et al., are used to enhance fluorescence emitted by (graphene) quantum dots, by way of addressing the limitations of claim 1.
Chitrala shows experiments to study the effect of ascorbic acid on the photoluminescence of CdTe quantum dots that can be used for imaging applications (pg. 10, para. 1 [nexus to Liu et al.] [quantum dots, AA]).
Regarding claim 1, when ascorbic acid was added to the quantum dots mixed with protoporphyrin, there was an enhancement in the luminescence intensity. This recovery was due to the action of ascorbic acid in reducing the oxidized states on the surface (pg. 13, para. 2 and Fig. 2.1).

Qu et al. addresses the limitations of claim 12.
Regarding claim 12, Qu et al. shows the synthesis of graphene quantum dots (GQDs) in order to investigate the formation process and optical properties of N-doped GQDs. N-doped GQDs were prepared using a series of N-containing bases (pg. 1, Abstract [nitrogen dopant] [nexus to Liu et al.] [graphene quantum dots]). N-doping results in a great improvement of photoluminescent (PL) quantum yield (QY) of GQDs (pg. 1, Abstract [N as a functional group]). Different amines were used synthesize N-doped GQDs. The N atom enters GQDs by forming a pyrrolic structure through intramolecular dihydroxylation between neighboring carboxyl groups. The extent of doping effectively improves the optical properties of GQDs, especially the QY of N-doped GQDs (pg. 2, column 1, para. 1 [nexus to Liu et al.] [functional group is located in the reaction base-plane]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the aqueous reaction system comprising a reaction base-plane comprising graphene (oxide) quantum dots, as shown by Liu et al. as evidenced by Blumberger et al., by using ascorbic acid as a(n) (stand-alone) enhancer [Claim 8] [species election], with a reasonable expectation of success, because Liu et al. teaches that ascorbic acid is a strong reducing agent, and Chitrala shows that the luminescence of CdTe quantum dots is also driven by a redox reaction, specifically the reduction of oxidized states, and, therefore, can be enhanced by the addition of ascorbic acid to the aqueous reaction system, shown by Liu et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because the addition of any compound that acts to enhance a photoluminescent or photochemical reaction exhibited by quantum dots (e.g., graphene, graphene oxide, or CdTe quantum dots) would improve the (bio)imaging capability of said quantum dots, either by allowing better capture of a fluorescent signal or allowing better control of the fluorescent emission signal, thereby improving said (bio)imaging protocol.
It would have been further obvious to have doped and, thereby, functionalized the graphene quantum dots with nitrogen, as shown by Qu et al., with a reasonable expectation of success, because Qu et al. shows modifying graphene quantum dots (GQDs), which is the reaction base-plane component, shown by Liu et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Qu et al. shows that doping/functionalizing GQDs with nitrogen increases the photoluminescent quantum yield of said GQDs. This improves the GQDs by increasing their detectability and sensitivity in various applications such as photocatalyst, energy conversion, sensor and bioimaging applications, in which GQDs are already being employed (pg. 1, para. 1). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 35-42 and 44 are rejected under 35 U.S.C. §103 as being unpatentable over Ran et al. ((2014) RSC Adv. 4: 21772-21776) in view of Mayavan et al. ((2012) Carbon 50, pp. 5148-5155), and Costas-Moras et al. ((2015) Rev. Anal. Chem. 34(3-4): 61-76).
[Ran et al. cited in the Final Office Action mailed 03 March 2020.]

Ran et al. addresses some of the limitations of claim 35, and the limitations of claims 36, 37, 38, 39, 40 and 44.
Regarding claims 35, 36, 37, 38, 39, 40 and 44, Ran et al. shows a general route to enhance the fluorescence of graphene quantum dots (GQDs) by Ag (silver) nanoparticles (pg. 21772, Title  and Abstract [Claim 35] [a reaction base-plane selected from a group which includes graphene quantum dots, an enhancer co-present with the reaction base-plane, the enhancer being a compound having an empty d, f or g orbital] [Claim 40] [silver]).
Scheme 1 shows the formation of GQD/Ag nanoparticles in an aqueous solution; i.e., DMAc (dimethylacetamide) and water (pg. 21772, column 2, Scheme 1 [Claim 35] [An aqueous reaction system] [Claim 36] [reaction substrate comprises at least one organic compound, one inorganic compound] [Claim 39]).
The optical properties of GQDs and GQDs/Ag were studied using the photoluminescence (PL) spectrum. Under 380nm irradiation, the GQDs emit strong green fluorescence which is attributed to surface defects of GQDs (pg. 21773, column 1, para. 2 [Claim 35] [the reaction substrate chemically interacts with the reaction base-plane to cause a photochemical reaction] [Claim 37] [a photochemical reaction] [Claim 38] [induces a photochemiluminescence]).
A GQDs/Ag composite shows a significant enhanced fluorescence compared with initial GQDs (pg. 21775, column 1, para. 1 [Claim 35] [enhancer augments the results of the photochemical reaction] [Claim 38]). 
Figure 6 shows the proposed mechanism of the enhanced fluorescence of GQDs by Ag nanoparticles (pg. 21775, column 1, lines 7-16 and Fig. 6). Figure 6 shows that enhanced fluorescence is mediated by electron transfer; i.e., a reduction-oxidation reaction [Claim 35] [the enhancer being incorporated on the basis of a redox potential of the reaction-base plane] [Claims 39 and 44]).

Ran et al. does not show: 1) an enhancer having a concentration in a range from about 1x10-15 molarity (M) to about 10M [Claim 35]; 2) the concentration of the reaction-base plane in the reaction system is in a range from about 1x10-15 to 500 mg/mL [Claim 41]; and 3) the reaction base-plane further comprises at least one nitrogen dopant [Claim 42].

Mayavan et al. addresses the limitations of claims 41 and 42.
Regarding claim 42, Mayavan et al. shows the preparation of nitrogen-doped graphene-silver nanoparticle hybrids from graphite oxide (GO) with glycine and silver nitrate (pg. 5148, Abstract [nexus to Ran et al.] [graphene-silver reaction system] [Claim 40] [silver nitrate]).
Regarding claim 41, GO was mixed with glycine (Gly) and silver nitrate (AgNO3) at a mass ratio of 1:2:2 (GO:Gly:metal nitrate) in water (pg. 5149, column 1, para. 1).

Costas-Mora et al. addresses some of the limitations of claim 35, and provides motivation for incorporating silver, as shown by Mayavan et al., into the graphene quantum dots, shown by Ran et al., by way of addressing the limitations of claim 42.
Regarding claims 35 and 42, Costas-Mora et al. teaches that it has been observed that Ag(I) (silver) caused the fluorescence enhancement of carbon dots (CDs), which can be attributed to the reduction of Ag(I) to generate silver nanoclusters on the CD surface. The LOD obtained following this strategy was 320nM of Ag(I) (pg. 68, column 2, para. 2 [Claim 35] [enhancer having a concentration in a range from about 1x10-15 molarity (M) to about 10M]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the aqueous reaction system comprising a reaction base-plane comprising graphene (oxide) quantum dots, as shown by Ran et al., by: 1) incorporating silver nitrate as an enhancer at a concentration in a range from about 1x10-15 molarity (M) to about 10M [Claim 35]; and 2) incorporating nitrogen as a dopant [Claim 42], with a reasonable expectation of success, because Mayavan et al. and Costas-Mora et al. show that silver can be incorporated into a nitrogen-doped graphene reaction base-plane for the purpose of enhancing a fluorescent reaction, which is the reaction base-plane and its enhancement function, as shown by Ran et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Mayavan et al. teaches that (silver) nanoparticles deposited on nitrogen-doped graphene (NG) showed higher electrochemical activity and stability than nanoparticles deposited on un-doped graphene (pg. 5148, column 2, lines 4-6). That is, N-doping improves the inherent redox and electrochemical properties of the graphene-silver composite, thereby improving its use as a tool in a number of practical applications involving fluorescence detection and energy storage or conversion.
It would have been further obvious to have incorporated the reaction-base plane into the reaction system in a (concentration) range of from about 1x10-15 to 500 mg/mL [Claim 41], with a reasonable expectation of success, because Mayavan et al. shows that graphite oxide substrate is combined with the enhancer silver in a specific ratio in water (i.e., 1:2) (pg. 5149, column 1, para. 1). Therefore, one of ordinary skill in the art of reaction chemistry would understand that the components of a chemical reaction can be quantified in various ways (e.g., by weight/volume, percent, or ratio), barring a showing of criticality for the specific limitation (MPEP 2144 (III)). On the other hand, the range recited in claim 41 is extremely broad (1x10-15 to 500 mg/mL), and, therefore, it is likely that the reaction base-plane cited in the prior art most likely falls within that range, if actively calculated from a ratio or percent to a mg/ml amount.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 9-10, filed 03 August 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 12 and 42 were amended, and claims 13, 15, 43 and 45 were canceled.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 August 2020 has been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651